Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Lu on 7/13/22.

The application has been amended as follows: 

Claim 19 was cancelled.


The limitation – wherein the determining the expression level of ARHGAP11A or SPAG7 in a sample obtained from the subject comprises: obtaining a peripheral blood sample from the subject; and determining the expression level of ARHGAP11A or SPAG7 from said peripheral blood sample -- has been inserted after the term subject on line 5 of claim 15.







Examiner’s Comments

Election/Restrictions
A method of detecting the risk of a neurodegenerative disease in a subject comprising measuring SPAG7 in a sample in claim 15 is allowable.  Upon further consideration, the restriction requirement between ARHGAP11A and SPAG7 in claim 15 (original claim 11, cancelled), as set forth in the Office action mailed on 6/17/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Specifically, the restriction requirement between measuring ARHGAP11A or SPAG7 in sample from a subject to determine whether or not the subject has a neurodegenerative disorder is withdrawn.  Claims 15-17 directed to measuring ARHGAP11A is no longer withdrawn from consideration because both can be used to detect the risk of a neurodegenerative disease.  However, cancelled claims 1-10 and detecting the expression of C16ORF gene and/or protein in cancelled claim 11 and the part of cancelled claim 12 directed to regulating C16ORF remain withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 7/5/22, with respect to 112 rejection have been fully considered and are persuasive.  The rejection of claims 12, 13, 15-17, 19 and 20 has been withdrawn because of the amendment to claim 15 to limit the method to a diagnostic assay and the cancellation of claims 12, 13, and 20.  The applicant shows that SPAG7 and ARHGAP11A can be used as a biomarker in peripheral blood samples from subject for senile dementia, Parkinson’s disease, and Alzheimer’s disease.  See pages 10-12.  In addition, tau protein and α-Syn protein (related to neurodegenerative disease) levels in samples from patients with senile dementia or Parkinson’s disease were significantly higher than those in the control group and SPAG7 and ARHGAP11A gene expression was low.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635